Callahan, J.,
concurring in part and dissenting in part. I agree with part I of the majority opinion. As to part II, however, I believe that the majority is reaching to expand the scope of the state constitution when such an expansion has scant support and serves no useful purpose. The majority concedes that neither textually nor historically is there any justification for the application of the state warrant requirement to this set of facts. It, nonetheless, discovers that Connecticut citizens are entitled to greater protection from searches and seizures, when there is probable cause to believe that their motor vehicles are the repositories of weapons or contraband, than that provided by the federal constitution. The majority concludes, consequently, contrary to a long line of cases commencing with Chambers v. Maroney, 399 U.S. 42, 90 S. Ct. 1975, 26 L. Ed. 2d 419 (1970), that the police in this instance were required by the state constitution to obtain a warrant to search the defendant’s automobile, even though the search and resultant seizure of the holdup weapon, a .357 caliber revolver, would have been constitutional *388without a warrant under federal law, which we have followed up until this point. See State v. Johnson, 183 Conn. 148, 153, 438 A.2d 851 (1981); State v. Schoenbneelt, 171 Conn. 119, 123, 368 A.2d 117 (1976).
The state constitution, like its federal counterpart, proscribes only unreasonable searches and seizures. State v. Dukes, 209 Conn. 98, 121, 547 A.2d 10 (1988). It seems to me that if it is reasonable, and a proper exception to the warrant requirement, for the police to search a motor vehicle on the street without a warrant if they have probable cause to do so, and the majority does not dispute that it is, then a search of that same vehicle with the same probable cause does not become unreasonable if the vehicle is moved to a location where the search can be conducted with greater care and safety. The majority opinion will force the police to conduct motor vehicle searches in dangerous places and before hostile crowds or risk having valuable evidence suppressed at trial, if they determine that it is imperative that they pursue their investigation with dispatch rather than wait for a warrant.
The police may be spared such dilemmas, however, because of the inventory exception to the warrant requirement which, at least for the moment, remains viable. That “well-defined exception to the warrant requirement”; (internal quotation marks omitted) State v. Gasparro, 194 Conn. 96, 107, 480 A.2d 509 (1984), cert. denied, 474 U.S. 828, 106 S. Ct. 90, 88 L. Ed. 2d 74 (1985); allows the police, if their department has an established inventory policy, to comb the interior of a motor vehicle in their possession in order to inventory the vehicle and its contents. Id., 108. The obvious justification is to guard the police and others against the possible presence of dangerous articles in the vehicle, and to protect against potential claims of theft, loss or damage. See Illinois v. Lafayette, 462 U.S. 640, 646, 103 S. Ct. 2605, 77 L. Ed. 2d 65 (1983). An inventory may *389be done as a reasonable exception to the warrant requirement, without a warrant and without probable cause to believe that the vehicle contains anything even remotely connected to a crime. The majority opinion may result in a dramatic rise in the number of such searches.
That last comment is made not to encourage subterfuge or disrespect for the law, but to point out the illogic of constitutionally allowing the police to conduct inventories at police headquarters without a warrant and without probable cause, but not allowing them constitutionally to search, without a warrant, a vehicle they have probable cause to believe contains weapons or evidence of criminal activity that is properly in their possession at that same police headquarters. I do not, incidentally, have a problem with the reasonableness of inventory searches. My point is that the majority opinion seems to create an irrational distinction between what constitutes a proper exception to the warrant requirement when the criteria for inventory searches and what the police did in this case are laid side by side. I think Chambers had it right, relocating a motor vehicle to be searched by the police, who have probable cause to conduct a search of the vehicle, to a more secure site does not convert a reasonable warrantless search into an unreasonable one. The majority opinion appears to be simply a flexing of state constitutional muscle for its own sake.
I respectfully dissent.